Case 3:18-cv-02700-LAB-LL Document 9 Filed 01/25/19 PageID.35 Page 1 of 3



 1   Jason L. Aldrich, Attorney at Law
     California SBN 213379
 2   P.O. Box 211027
     Chula Vista, CA 91921-1027
 3   Telephone:     (619) 361-7114
     Facsimile:     (888) 506-9130
 4   Email: jaldrich@bpunion.org
 5   Attorney for Defendant Francisco Scharff
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10

11   People of the State of California,             CASE NO.: 18cv2700-LAB (LL)
12                          Plaintiff,
13   v.                                             JOINT MOTION OF UNDISPUTED FACTS
14   Francisco Scharff,
15                          Defendant.
16

17

18           Defendant, by and through his attorney of record, hereby submits this Joint Motion of

19   Undisputed Facts as required by the Court’s Order dated January 18, 2019. This Joint Motion,

20   although filed by Counsel for the Defendant, was agreed upon between Deputy Attorney General

21   Craig Russell, on behalf of the People of the State of California, and, Counsel for the Defendant,

22   Jason L. Aldrich. The undisputed facts are as follows:

23        1. Ben Montgomery is a Peace Officer granted powers as a California Highway Patrol

24   Officer pursuant to California Penal Code 830.2(a). As a California Highway Patrol Officer,

25   Officer Montgomery is empowered to enforce the California Vehicle Code upon California

26   highways and roadways to the extent permitted by law.

27        2. The U.S. Border Patrol is a sub-component of U.S. Customs and Border Protection, which

28   in turn is a component of the federal agency, the U.S. Department of Homeland Security. (See, 6
                                                     1
Case 3:18-cv-02700-LAB-LL Document 9 Filed 01/25/19 PageID.36 Page 2 of 3



 1   U.S.C. secs 111 and 211(a) and (e).)
 2       3. Defendant is employed as a U.S. Border Patrol Agent. As a sworn agent of the U.S.
 3   Border Patrol, Defendant is empowered as a law enforcement officer pursuant to 8 U.S.C. section
 4   1357.
 5       4. On September 10, 2018, at approximately 6:15 p.m., Officer Montgomery was on duty
 6   and wearing his regular CHP uniform identifying him as a law enforcement officer. He was
 7   operating a fully and properly marked CHP patrol vehicle.
 8       5. On this same date and time, Defendant was on duty as a U.S. Border Patrol Agent,
 9   wearing plain clothes. He could not be readily identified as a law enforcement officer by the
10   clothing he was wearing.
11       6. On this same date and time, Defendant was the driver of an unmarked Chevrolet Tahoe
12   that is owned by the federal government, Department of Homeland Security, U.S. Customs and
13   Border Protection, U.S. Border Patrol. This Chevrolet Tahoe cannot be readily identified as a law
14   enforcement vehicle. Supervisory Border Patrol Agent Benjamin Blanchard was a passenger
15   seated in the front passenger seat of the Chevrolet Tahoe. Border Patrol Agent Christopher
16   Ramos was seated in the back seat of the Chevrolet Tahoe.
17       7. Defendant yielded to a traffic stop initiated by California Highway Patrol Officer
18   Montgomery. The traffic stop occurred on the off-ramp from Interstate 8 eastbound to Kitchen
19   Creek Road, located in San Diego County.
20       8. Upon being contacted by Officer Montgomery, Defendant advised Officer Montgomery
21   that he was an on-duty U.S. Border Patrol Agent operating a vehicle owned by the federal
22   government.
23       9. Officer Montgomery asked Defendant for his California Driver’s License, to which
24   Defendant replied he did not have his license in his personal possession at that time.
25       10. Defendant provided Officer Montgomery his U.S. Border Patrol Agent badge and
26   credentials, to which Officer Montgomery momentarily took possession of for his examination.
27       11. After returning Defendant his law enforcement badge and credentials, Defendant was
28   issued a traffic citation for violation of:
                                                      2
Case 3:18-cv-02700-LAB-LL Document 9 Filed 01/25/19 PageID.37 Page 3 of 3



 1          a. California Vehicle Code section 22356(b), operating a motor vehicle upon that
 2              highway at a speed greater than 70 miles per hour; and,
 3          b. California Vehicle Code section 12951(a), not possessing his valid California Driver’s
 4              License on his person at the time he was driving a motor vehicle upon a highway
 5      12. At the time of the traffic stop, Defendant was on duty and assigned to work in the Campo
 6   Border Patrol Station’s Area of Responsibility.
 7      13. Defendant, when stopped by Officer Montgomery while driving eastbound on Interstate 8,
 8   was en route to the Campo Border Patrol Station.
 9

10                                                         Respectfully submitted,
11

12
     January 25, 2019_______                               /s Jason L. Aldrich___________________
13   Dated                                                 Jason L. Aldrich
14                                                         Attorney for Defendant

15

16   January 25, 2019                                      /s Craig Russell______________________
     Dated                                                 Craig H. Russell
17                                                         Attorney for Plaintiff People of the State of
                                                           California
18

19

20

21

22

23

24

25

26

27

28
                                                       3
